PER CURIAM.
Charles Patrick McManus appeals the district court’s order dismissing without prejudice his 42 U.S.C. § 1983 (2000) action. The district court dismissed the complaint without prejudice pursuant to 28 U.S.C. § 1915A(b)(l) (2000). Because Mc-Manus may amend his complaint to state a viable claim, the dismissal order is not final and thus is not subject to appellate review. See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.1993). We therefore dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument wold no aid the decisional process.

DISMISSED.